Citation Nr: 1212610	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  05-32 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for residuals of recurrent basal cell carcinoma, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In May 2007, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

In August 2007 and January 2010, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, despite remands for development in August 2007 and January 2010, this appeal is still not ready for appellate review and must be remanded again.  The Board regrets this further delay but such delay is necessary for the proper adjudication of this appeal.  

This claim was previously remanded in August 2007 to afford the Veteran a VA skin examination.  An examination was performed in December 2007 and the case was returned to the Board.  

In September 2008, VA amended the criteria for evaluating scars, effective in October 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2011).  As such, this claim was again remanded by the Board in January 2010 in part so that the agency of original jurisdiction could consider the amended criteria in relation to the Veteran's claim.  
In the January 2010 remand, the Board instructed that the Veteran be provided a VA examination to obtain findings responsive to the amended criteria, certain VA treatment records be obtained, the Veteran be asked to identify and authorize VA to obtain any outstanding, relevant private treatment records, and that if the determination remained unfavorable a supplemental statement of the case be issued and contain the amended criteria for evaluating scars.  

After additional development, including obtaining the requested VA treatment records, asking the Veteran to identify outstanding, relevant records, and obtaining findings from a VA examination, the AMC determined that the Veteran's claim should continue to be denied.  In September 2011, the AMC issued a supplemental statement of the case explaining the basis for that decision.  An amended supplemental statement of the case was issued in October 2011.  

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In January 2010, the Board instructed that the Veteran was to be afforded a VA scars examination, and the examiner was required to review the claims file in conjunction with the examination.  The Veteran was subsequently afforded VA scars examinations in May 2010 and June 2011.  

In May 2010, only one of the Veteran's multiple scars was detailed.  Thus, this examination is not sufficient for determining the proper disability level for the service-connected residuals of recurrent basal cell carcinoma.  

The June 2011 examination report indicated that the claims file was not available and was not reviewed in conjunction with the examination.  Two addendums were made to the June 2011 examination report.  The first addendum, dated July 28, 2011, indicates that the claims file was requested but not available and the records sent did not include service treatment records but did include some private records.  The second addendum, dated July 29, 2011, indicates that the claims file had been reviewed and documentation in it did not include the Veteran's service medical records.  The person entering the second addendum was not the person who examined the Veteran, although the examiner did acknowledge receipt of the addendum.  While someone reviewed the claims file after the examination report was prepared, it is unclear if it was the examiner or someone else who reviewed the file.  Moreover, the addendum does not indicate whether or not there were any changes in the findings of the examination report based upon the review of the claims file.  Given these uncertainties, it appears that the Board's instruction pertaining to the examiner's review of the claims file was not complied with.  Given the above, this case must be remanded as the Board's January 2011 remand instructions have not yet been completed.  See Stegall, 11 Vet. App. at 271.  

Service-connection is currently in effect for two different skin disabilities (atopic dermatitis and residuals of recurrent basal cell carcinoma).  Review of the claims file in conjunction with an examination is crucial to ensure that the condition at issue is documented properly.  As such, the Veteran should be afforded another VA scars examination to determine the current severity of service-connected residuals of recurrent basal cell carcinoma.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

The Board also notes that September and October 2011 supplemental statements of the case did not included the amended criteria for evaluating scars as instructed by the Board in January 2010.  Such should be remedied on remand.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Healthcare System in Miami, Florida dating since August 2011.

2.  Schedule the Veteran for a VA scars examination to determine the severity of his service-connected residuals of recurrent basal cell carcinoma.  The claims file must be reviewed in conjunction with the examination, and this review should be noted in the examination report or an addendum to the examination report.  All testing deemed necessary must be conducted and results reported in detail.  

The examination report should include measurements of the scars and or lesions resulting from basal cell carcinoma and their locations.  Any elevation, depression, adherence, induration, inflexibility, tissue loss, or variation in pigmentation or texture should be noted and described for each scar.  If there is any disfigurement, gross distortion, or asymmetry of features of the head, face, or neck, this should be described.  Color photographs of any scarring or lesions of the head, face, or neck should also be taken and associated with the Veteran's claims file.  The examiner should comment on whether any scars are deep, unstable, painful, or otherwise cause functional loss.  

3.  Thereafter, readjudicate the issue on appeal.  The agency of original jurisdiction is specifically directed that when considering any medical evidence dated since October 2008, it do so in relation to the amended rating criteria for scars which became effective at that time.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The supplemental statement of the case must also contain the amended criteria for evaluating scars (effective October 2008).  The Veteran and his representative should be afforded the applicable time period in which to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified, but he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


